      Case: 1:20-cv-00200 Document #: 18 Filed: 03/06/20 Page 1 of 3 PageID #:46




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CARRIE LOUGHMAN, individually and on
behalf of all others similarly situated,
                                                              Case No. 1:20-cv-00200
                       Plaintiff,
            v.
                                                              Hon. Robert W. Gettleman
CAREER EDUCATION CORPORATION,

                       Defendant.

                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

            Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff files this notice of

dismissal without prejudice. Defendant Career Education Corp. has not filed an answer or

motion for summary judgment in this matter.



Dated: March 6, 2020                            Respectfully submitted,


                                                By:    /s/ Andrew R. Kaufman


                                                HANSEN REYNOLDS LLC
                                                Alan W. Nicgorski
                                                (admitted to the N.D. Ill. general and trial bars)
                                                anicgorski@hansenreynolds.com
                                                150 S. Wacker Dr., 24th Floor
                                                Chicago, IL 60606
                                                (312) 265-2252

                                                Michael C. Lueder
                                                (admitted to the N.D. Ill. general bar)
                                                mlueder@hansenreynolds.com
                                                301 N. Broadway, Suite 400
                                                Milwaukee, WI 53202
                                                (414) 273-8474




1936870.1
      Case: 1:20-cv-00200 Document #: 18 Filed: 03/06/20 Page 2 of 3 PageID #:47




                                      LIEFF CABRASER, HEIMANN &
                                      BERNSTEIN, LLP
                                      Daniel M. Hutchinson
                                      (admitted to the N.D. Ill. general bar)
                                      dhutchinson@lchb.com
                                      275 Battery Street, 29th Floor
                                      San Francisco, CA 94111-3339
                                      (415) 956-1000

                                      Andrew R. Kaufman
                                      (admitted to the N.D. Ill. general bar)
                                      akaufman@lchb.com
                                      222 Second Avenue South, Suite 1640
                                      Nashville, TN 37201
                                      (615) 313-9000

                                      PARONICH LAW, P.C.
                                      Anthony Paronich
                                      (admitted to the N.D. Ill. general bar)
                                      anthony@paronichlaw.com
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                       (617) 485-0018

                                      TURKE & STRAUSS LLP
                                      Samuel J. Strauss
                                      (admitted to the N.D. Ill. general bar)
                                      sam@turkestrauss.com
                                      613 Williamson Street, Suite 201
                                      Madison, WI 53703
                                      (608) 237-1775

                                      Attorneys for Plaintiff and the Proposed Classes




1936870.1
      Case: 1:20-cv-00200 Document #: 18 Filed: 03/06/20 Page 3 of 3 PageID #:48




                                    CERTIFICATE OF SERVICE
            I certify that on March 6, 2020, I filed the foregoing document with the Court’s ECF

system, which will send notice to all counsel of record.

                                                                        /s/ Andrew R. Kaufman




1936870.1
